RESOLUCIÓN
La Hon. Carmen M. Merced Torres, jueza de la Sala Superior de Carolina del Tribunal de Primera Instancia de Puerto Rico, remitió una copia de la Orden de 14 de febrero de 2006 al Juez Presidente, Hon. Federico Hernández Den-ton, referente a la conducta del Ledo. José A. Plaud González, para reiterar el incumplimiento con su obligación alimentaria y las órdenes del tribunal. La jueza Merced Torres acompañó esta orden con copias de órdenes, mociones y minutas que recogen varios incidentes.
El Juez Presidente trajo los asuntos planteados por la jueza Merced Torres a nuestra atención. La conducta descrita por la jueza Merced Torres es similar a la de muchos *802otros abogados cuya conducta ha sido referida a nuestra atención. Como en esas ocasiones, reafirmamos la facultad de los jueces del Tribunal de Primera Instancia para mantener y asegurar el orden en los procedimientos ante su consideración, sin necesidad de referirnos dichas situaciones. Resultan pertinentes nuestras expresiones en E.L.A. v. Asoc. de Auditores, 147 D.P.R. 669, 681 (1999), cuando afirmamos:
La base jurídica para el procedimiento de desacato en Puerto Rico proviene de tres (3) fuentes, según han sido interpretadas por nuestra jurisprudencia, las cuales están fundadas en el poder inherente de los tribunales para hacer cumplir sus órdenes. Los tribunales tendrán poder, entre otros, para mantener y asegurar el orden en su presencia y en los procedimientos ante su consideración, para hacer cumplir sus órdenes, sentencias y providencias, y para realizar u ordenar cualquier acto que resulte necesario a fin de cumplir a cabálidad sus funciones. 4 L.P.R.A. secs, la y 362a. Para el ejercicio efectivo de las facultades antes enumeradas la ley les autoriza a castigar por desacato. 4 L.P.R.A. sec. 362b. (Enfasis suplido).
Los jueces de instancia poseen, además, la facultad discrecional de imponer al abogado aquellas sanciones económicas que estimen apropiadas contra una conducta que afecte adversamente los procesos judiciales.
En vista de lo antes expuesto, devolvemos el asunto a la Sala Superior de Carolina del Tribunal de Primera Instancia para la acción correspondiente.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo